The facts sufficiently appear in the opinion.
This is an appeal from a final judgment. Respondent moves the court for an order dismissing the appeal, on the ground that the original papers are not properly certified. They are certified to be all of the original papers filed in the district court, but are not certified to constitute in whole or *Page 477 
part the record on appeal. A record without being certified as the statute requires is not a record on appeal.
"Where, instead of a regular transcript, the original papers are sent up on appeal, under Stats. 1895 (p. 58), they must be certified to be such originals and to constitute in whole or in part the record on appeal. Where there is no certificate to that effect the appeal will, upon motion, be dismissed." (Holmes v. Iowa M.Co., 23 Nev. 23.)
Respondent's motion is granted, and the appeal dismissed.
With reference to the said statute of 1895, we also call the attention of litigants to Streeter v.Johnson, 23 Nev. 194; Peers v. Reed,23 Nev. 404.